office_of_chief_counsel internal_revenue_service memorandum cc ita b07 gdanderson postf-138953-06 number release date uilc 263a 263a date date to gretchen a kindel general attorney cincinnati group large mid-size business from grant d anderson senior counsel branch income_tax accounting subject cost segregation studies and interest capitalization under 263a f this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------ x ---- issue sec_1 whether property classified as depreciable tangible_personal_property for purposes of sec_168 can ever constitute real_property as defined in sec_1_263a-8 rather than tangible_personal_property as defined in sec_1_263a-2 for purposes of determining capitalized_interest using the avoided_cost_method under sec_263a in calculating capitalized_interest using the avoided_cost_method under sec_263a whether the portion of the cost of an electrical or plumbing system of a building that is allocable to depreciable tangible_personal_property for purposes of sec_168 is included in postf-138953-06 the accumulated production_expenditures of the real_property in which such system is installed conclusion sec_1 property classified as depreciable tangible_personal_property for purposes of sec_168 can be either real_property or tangible_personal_property for purposes of the avoided cost interest capitalization calculation under sec_263a such determination is made under the principles of sec_263a and the regulations thereunder and is not controlled by the characterization of property for purposes of sec_168 the portion of the cost of an electrical or plumbing system of a building that is allocable depreciable tangible_personal_property for purposes of sec_168 is not excludable from the accumulated production_expenditures of the real_property in which the system is installed facts taxpayer an international operator of retail stores made tenant improvements to x of its leased stores the stores the scope of the improvements made to each particular store depended upon the specifications of the lease the improvements included such items as the demolition of existing tenant improvements floor and wall prep electrical rough-in and retrofit new or tie-in to existing hvac interior framing restroom remodel and construction finish electrical and lighting installation drywall suspended acoustical ceiling installation paint finish millwork and storefront construction acoustical t-bar ceilings installation of concrete wood carpet and resilient flooring security music telephone and data systems and casework and hardware for shelving taxpayer retained a public accounting firm to conduct a cost segregation analysis of tenant improvements made by taxpayer at the stores the stated objectives of this analysis were to identify property that qualified as depreciable tangible_personal_property and depreciable land improvements versus depreciable real_property other than land improvements to identify and isolate the actual construction costs associated with each property unit and to assign the appropriate class_life to each property unit for purposes of depreciation under sec_168 the modified accelerated_cost_recovery_system macrs as a result of this cost segregation analysis various costs that had previously been classified as depreciable real_property other than land improvements were recharacterized for purposes of sec_168 as depreciable tangible_personal_property or depreciable land improvements some of the costs recharacterized by the cost segregation analysis related to property that the analysis described as dual-function components of a building the cost segregation analysis argues that these dual-function components which include electrical wiring and plumbing provide services relating both to building functions such as general lighting or restrooms and to equipment or process functions such as equipment hookups and waste drains accordingly the cost segregation analysis postf-138953-06 allocates the costs of dual-function property between depreciable real_property other than land improvements and depreciable tangible_personal_property taxpayer capitalized_interest with respect to its tenant improvements using the avoided_cost_method under sec_263a and the regulations thereunder sec_1_263a-8 thru 263a- the avoided_cost_method regulations after receiving the cost segregation analysis taxpayer removed from the accumulated production_expenditures apes of the stores all of the costs which were recharacterized from depreciable real_property other than land improvements to depreciable tangible_personal_property law and analysis issue sec_263a provides that sec_263a shall only apply to interest costs which are a paid_or_incurred during the production_period and b allocable to real or tangible_personal_property produced_by_the_taxpayer that has a long_useful_life has an estimated production_period exceeding two years or has an estimated production_period exceeding one year with a cost exceeding dollar_figure sec_263a provides that property has a long_useful_life if such property is real_property or property with a class_life of years or more as determined under sec_168 sec_1_263a-8 provides that real_property includes land unsevered natural products of land buildings and inherently permanent structures real_property includes the structural_components of buildings and inherently permanent structures such as walls partitions doors wiring plumbing central air conditioning and heating systems pipes and ducts elevators and escalators and other similar_property sec_1_263a-8 provides that inherently permanent structures include property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time such as swimming pools roads bridges tunnels paved parking areas and other pavements special foundations wharves and docks fences inherently permanent advertising displays inherently permanent outdoor lighting facilities railroad tracks and signals telephone poles power generation and transmission facilities permanently installed telecommunications cables broadcasting towers oil_and_gas pipelines derricks and storage equipment grain storage bins and silos property may constitute an inherently_permanent_structure even though it is not classified as a building for purposes of former sec_48 and sec_1_48-1 any property not otherwise described in sec_1_263a-8 that constitutes other tangible_property under the principles of former sec_48 and sec_1_48-1 is treated for the purposes of sec_1 263a- as an inherently_permanent_structure sec_168 provides that the terms sec_1245 property and sec_1250 property have the meanings given such terms by sec_1245 and sec_1250 respectively postf-138953-06 sec_1245 as in effect before provides that the term sec_1245 property means any property which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 and is either a personal_property b other_property not including a building or its structural_components but only if such other_property is tangible and is used as an integral part of manufacturing production or extraction or of furnishing transportation communications electrical energy gas water or sewage disposal services or constituted a research facility or a bulk_storage_facility of fungible commodities used in conjunction with any of the foregoing activities c so much of any real_property other than any property described in subparagraph b which has an adjusted_basis in which there are reflected adjustments for amortization under sec_169 sec_179 sec_179a sec_185 sec_188 as in effect before its repeal by the revenue reconciliation act of or d a single_purpose_agricultural_or_horticultural_structure as defined in sec_168 e a storage_facility not including a building or its structural_components used in connection with the distribution of petroleum or any primary product of petroleum or f any railroad_grading_or_tunnel_bore as defined in sec_168 sec_1_1245-3 provides that the term personal_property means tangible_personal_property as defined in sec_1_48-1 relating to the definition of sec_38 property for purposes of the investment_credit and intangible personal_property sec_1_48-1 provides that the term tangible_personal_property means any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures thus buildings swimming pools paved parking areas wharves and docks bridges and fences are not tangible_personal_property tangible_personal_property includes all property other than structural_components which is contained in or attached to a building thus such property as production machinery printing presses transportation and office equipment refrigerators grocery counters testing equipment display racks and shelves and neon and other signs which is contained in or attached to a building constitutes tangible_personal_property further all property which is in the nature of machinery other than structural_components of a building or other inherently_permanent_structure shall be considered tangible_personal_property even though located outside a building thus for example a gasoline pump hydraulic car lift or automatic vending machine although annexed to the ground shall be considered tangible_personal_property sec_1_48-1 further provides that local law shall not be controlling for purposes of determining whether property is or is not tangible or personal thus the fact that under local law property is held to be personal_property or tangible_property shall not be controlling and that property may be personal_property for purposes of the investment_credit even though under local law the property is considered to be a fixture and therefore real_property postf-138953-06 sec_1_48-1 provides that the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building however the term structural_components does not include machinery the sole justification for the installation of which is the fact that such machinery is required to meet temperature or humidity requirements which are essential for the operation of other machinery or the processing of materials or foodstuffs machinery may meet the sole justification test provided by the preceding sentence even though it incidentally provides for the comfort of employees or serves to an insubstantial degree areas where such temperature or humidity requirements are not essential in 109_tc_21 hca the tax_court concluded that tests developed for purposes of the investment_credit itc under former sec_48 could be used by taxpayers to distinguish sec_1245 property from sec_1250 property for purposes of sec_168 consequently depreciable_property that would have qualified as tangible_personal_property for itc purposes also will qualify as sec_1245 property for depreciation purposes id pincite by contrast the legislative_history of sec_263a contains nothing to indicate that congress intended the broad construction of tangible_personal_property under the itc to apply to interest capitalization under sec_263a accordingly the classification of property as tangible_personal_property for purposes of former sec_48 should not be determinative of the classification of property as tangible_personal_property for purposes of sec_263a preamble t d 1995_1_cb_20 thus the fact that electrical lines within a building might be classified in whole or in part as tangible_personal_property for purposes of the definition of sec_1245 property does not determine whether these lines are tangible_personal_property or real_property for purposes of sec_263a from the foregoing it follows that the principles and tests used to determine whether an item of property is tangible_personal_property under sec_1_48-1 and thus to determine whether the item qualifies as sec_1245 property do not apply in determining whether such item of property is tangible_personal_property or real_property for purposes of sec_263a for example the principle that the classification of property under local law is irrelevant to the classification of property for purposes of the itc and sec_1245 property does not apply to the classification of property under sec_263a in the absence of any applicable legislative direction to ignore the status of property under local law in the context of sec_263a we believe that the local law characterization of an item of property can be a relevant consideration in the classification of property as either tangible_personal_property or real_property for purposes of sec_263a postf-138953-06 as a further example under the itc classification of property a number of courts have concluded that an item of property even if listed in sec_1_48-1 is not a structural_component of a building to the extent that the item does not relate to the operation or maintenance of the building see eg 74_tc_137 hca but see boddie-noell enterprises inc v united_states cl_ct as a result even though wiring is an example under sec_1_48-1 some courts have allocated the cost of electric wiring based on its ultimate use the portion of the wiring representing the electrical load necessary for the operation of and used directly with particular pieces of machinery within the building is tangible_personal_property and the portion of wiring representing the electrical load related to the operation or maintenance of the building is a structural_component see eg scott paper co hca as discussed above the foregoing test does not control the classification of property under sec_263a in the absence of such a controlling test an item of property that does not qualify as a structural_component under the itc scheme because it does not relate to the operation or maintenance of a building may well constitute a structural_component of the building and thus real_property under sec_1_263a-8 if the property otherwise possesses sufficient indicia of being a structural_component under that regulation such as being described as such within sec_1_263a-8 being permanently attached and qualifying as a fixture under local law for example electrical wiring in a building could qualify as a structural_component under sec_1_263a-8 regardless of its ultimate use finally we note that just as the classification of property for purposes of sec_168 does not control the classification of the property for purposes of sec_263a the classification of the property for purposes of sec_263a does not control its classification for purposes of cost_recovery under sec_168 interest capitalized under sec_263a is treated as a cost of the designated property produced and is recovered through depreciation amortization cost_of_goods_sold or an adjustment to basis at the time the property is used sold placed_in_service or otherwise_disposed_of by the taxpayer cost_recovery is determined by the applicable code and regulatory provisions relating to the use sale or disposition of property sec_1_263a-1 and sec_1_263a-8 the regulations further provide that interest capitalized with respect to the produced designated property that includes both components subject_to an allowance for depreciation or depletion and components not subject_to an allowance for depreciation or depletion is ratably allocated among and is treated as a cost of components that are subject_to an allowance for depreciation or depletion sec_1_263a-8 we believe that this principle of ratable allocation applies equally well to interest capitalized with respect to the produced designated property that includes only components subject_to an allowance for depreciation accordingly interest capitalized under sec_263a with respect to a unit of designated property is ratably allocable to the components of property comprising the unit thus interest capitalized with respect to items classified as tangible_personal_property under postf-138953-06 the definition of sec_1245 property would be allocated to such property and would be depreciated under the code and regulatory provisions applicable to such property issue sec_1_263a-8 provides in part that real_property includes land unsevered natural products of land buildings and inherently permanent structures any interest_in_real_property of a type described in sec_1 c including fee ownership co-ownership a leasehold an option or a similar interest is real_property under sec_1_263a-8 real_property includes the structural_components of both buildings and inherently permanent structures such as walls partitions doors wiring plumbing central air conditioning and heating systems pipes and ducts elevators and escalators and other similar_property tenant improvements to a building that are inherently permanent or otherwise classified as real_property within the meaning of sec_1_263a-8 are real_property under sec_1_263a-8 sec_1_263a-10 provides in part that the unit_of_property as defined in sec_1_263a-10 is used as the basis to determine accumulated production_expenditures under sec_1 263a- and the beginning and end of the production_period under sec_1_263a-12 sec_1_263a-10 provides in part that a unit of real_property includes any components of real_property owned by the taxpayer or a related_person that are functionally interdependent and an allocable share of any common feature owned by the taxpayer or a related_person that is real_property even though the common feature does not meet the functional_interdependence test sec_1_263a-10 provides in part that components of real_property produced by or for the taxpayer for use by the taxpayer or a related_person are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component by the taxpayer or a related_person the cost segregation analysis identifies plumbing and electrical distribution systems of a building as two examples of dual-function properties whose costs are allocable between depreciable tangible_personal_property and depreciable real_property other than land improvements for purposes of cost_recovery taxpayer recharacterized a portion of its costs for plumbing and electrical distribution systems from depreciable real_property other than land improvements to depreciable tangible_personal_property on the basis of the allocations developed in the cost segregation analysis taxpayer also removed these recharacterized costs from the apes of the stores as indicated above however the fact that costs are characterized as depreciable tangible_personal_property for purposes of sec_168 is not sufficient in itself to establish that these costs do not constitute real_property for purposes of capitalizing interest under sec_263a the determination whether costs constitute real_property for purposes of interest capitalization must be made using the standards of sec_263a and the regulations thereunder postf-138953-06 sec_1_263a-8 provides that real_property includes the structural_components of both buildings and inherently permanent structures such as walls partitions doors wiring plumbing central air conditioning and heating systems pipes and ducts elevators and escalators and other similar_property thus plumbing and electrical distribution systems are expressly identified as constituting real_property for purposes of sec_263a the placing of a building into service is dependent upon placing its plumbing and electrical distribution systems into service and vice verse plumbing and electrical distribution systems are thus functionally interdependent with the building in which they are installed sec_1_263a-10 a building and its plumbing and electrical distribution systems are thus part of the same unit of real_property for purposes of determining apes and performing avoided cost calculations sec_1_263a-10 b thus the entire cost of plumbing and electrical distribution systems installed in a unit of real_property should be included in the apes of the unit as discussed above the fact that some portion of these costs might qualify for treatment as depreciable tangible_personal_property for purposes of sec_168 is not relevant in addition to the foregoing provisions we note that excluding the costs allocated to depreciable tangible_personal_property from the apes of the stores is inconsistent with the spirit of the overall property classification scheme of the avoided cost regulations in two significant respects first removing the costs allocable to depreciable tangible_personal_property from the apes of the stores implies that the cost of a plumbing or electrical system should be split between the apes of a unit of real_property the building itself and the apes of a unit of tangible_personal_property which would presumably be below the threshold for interest capitalization on tangible_personal_property this analysis would be flatly inconsistent with the functional_interdependence test for units of property whether real_property sec_1_263a-10 or tangible_personal_property sec_1_263a-10 splitting the cost of a plumbing or electrical system into depreciable tangible_personal_property and depreciable real_property other than land improvements is essentially a cost accounting allocation it has little or nothing to do with whether the two resulting components are functionally independent in fact the portion of a plumbing or electrical system of a building allocable to depreciable tangible_personal_property is generally undifferentiated from and thus is functionally interdependent with the portion allocable to depreciable real_property other than land improvements accordingly splitting a plumbing or electrical system into two units of property for purposes of sec_263a would be contrary to the functional_interdependence test underlying the concept of unit_of_property in the avoided cost regulations second the avoided cost regulations contemplate two types of property real_property defined in sec_1_263a-8 and tangible_personal_property defined in sec_1_263a-2 components of property combine into units of property defined in sec_1_263a-10 which postf-138953-06 are used to perform the avoided cost calculations the regulations provide that real_property components may combine into a single property unit sec_1_263a-10 and that tangible_personal_property components may combine into a single property unit sec_1_263a-10 no provision is made however for real_property components and tangible_personal_property components combining into a single property unit accordingly a unit_of_property under sec_1_263a-10 must either be a real_property unit consisting entirely of real_property components or a tangible_personal_property unit consisting entirely of tangible_personal_property components allocating the cost of a plumbing or electrical system of a building between the apes of a unit of real_property and the apes of a unit of tangible_personal_property is inconsistent with the spirit if not the letter of these provision such an allocation implies that a component of property can be both real_property and tangible_personal_property a result not contemplated by the avoided cost regulations accordingly the avoided cost regulations preclude taxpayer from excluding the costs of plumbing and electrical systems allocable to depreciable tangible_personal_property from the apes of the stores this conclusion and the foregoing analysis also apply to other structural_components that might be treated as dual-function property in the cost segregation analysis such as central air conditioning and heating systems and pipes and ducts such property is also functionally interdependent with the building in which it is installed and constitutes part of the same unit of real_property for purposes of sec_263a calculations case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions
